DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
Response to Amendment
The amendment filed on 09/10/2021 has been entered. Claims 1-4, 6-7, and 10-14 remain pending in the application.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-4, 6-7, and 10-14 have been considered but are moot because the arguments are directed towards amended claim language, addressed on new grounds of rejection below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson et al. (US 20150326756) (hereinafter Knutsson) in view of Newiger (US 20170126938) (hereinafter Newiger).
Regarding claim 1, Knutsson teaches An imaging device for a motor vehicle, comprising: 
an optical assembly comprising a plurality of lenses (see Knutsson paragraph 39 and figure 9 regarding optical assembly and lenses); and 
an image sensor configured to convert light rays received by the optical assembly into electrical signals (see Knutsson paragraph 37 regarding image sensor);
wherein an adhesive force is applied between the optical assembly and the image sensor to maintain a fixed position of the plurality of lenses of the optical assembly relative to the image sensor (see Knutsson paragraph 41 regarding glue to hold image sensor back plate relative to optical assembly and paragraph 36 regarding overall optical assembly including a lens objective 20 screwed into lens holder 54 and fixed by glue so that overall, the adhesive force applied between the optical assembly and image sensor does maintain a fixed position of the lenses relative to the sensor).
However, Knutsson does not explicitly teach an upper and lower casing as needed for the limitations of claim 1. 
Newiger, in a similar field of endeavor, teaches a casing for housing the plurality of lenses, the casing comprising an upper casing part configured to hold the optical assembly and a lower casing part (see Newiger figure 10 and 11 and paragraph 23 regarding lens system and figure 7 that illustrates that the "lens system" altogether includes an overall encasing of the plurality of lenses illustrated in figure 10, such that the "lens system" in figure 11 includes an upper casing, and the lens holder in figure 11 is the lower casing part that is analogously aligned to an image sensor just as Knutsson is),
the adhesive force comprising an adhesive joint between an upper axial surface of the lower casing part and an axial surface of the upper casing part (see Newiger figure 10 and 11 and paragraph 23 regarding lens system and figure 7 that illustrates that the "lens system" altogether includes an overall encasing of the plurality of lenses illustrated in figure 10, such that the "lens system" in figure 11 includes an upper casing, and the lens holder in figure 11 is the lower casing part that is analogously aligned to an image sensor just as Knutsson is- figure 11 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Knutsson to include the teaching of Newiger by incorporating the arrangement of upper and lower lens casings into the lens alignment of the combination. One of ordinary skill would recognize that Knutsson and Newiger are analogous in the field of lens alignment with adhesives for cameras, making using the lens casing mounting of Newiger a matter of design choice. 
One would be motivated to combine these teachings in order to provide teachings for the internal constructions of cameras (see Newiger paragraph 5). 
Regarding claim 2, the combination of Knutsson and Newiger teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Knutsson and Newiger teaches wherein the optical assembly and the image sensor are aligned using an active alignment process with six degrees of freedom in a x, y and z-axis (see Knutsson paragraph 42 regarding alignment of optical assembly according to six degrees of freedom relative to image sensor back plate unit).  
Regarding claim 3, the combination of Knutsson and Newiger teaches all aforementioned limitations of claim 2, and is analyzed as previously discussed.
Furthermore, the combination of Knutsson and Newiger teaches wherein the six degree of freedom in the x, y and z-axis determines a position of the optical assembly relative to the image sensor (see Knutsson paragraph 42 regarding alignment of optical assembly according to six degrees of freedom relative to image sensor back plate unit).  
Regarding claim 4, the combination of Knutsson and Newiger teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Knutsson and Newiger teaches wherein the plurality of lenses are spherical lenses, aspherical lenses or a combination thereof (see Knutsson paragraph 36 and 39 and figures 8 and 9 regarding spherical lenses).  
Regarding claim 10, the combination of Knutsson and Newiger teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Knutsson and Newiger teaches wherein the imaging device further comprises a processing circuitry to electronically convert electrical signals from the image sensor into images (see Knutsson paragraph 31 and 32 regarding image processing circuitry).  
Regarding claim 13, the combination of Knutsson and Newiger teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Knutsson and Newiger teaches A method of providing an imaging device for a motor vehicle according to claim 1, 
the method comprising: 
supplying an optical assembly for receiving light rays (see Knutsson paragraph 39 and figure 9 regarding optical assembly and lenses); 
supplying an image sensor for converting the received light rays into electrical signals (see Knutsson paragraph 37 regarding image sensor); 
supplying a casing comprising an upper casing part configured to hold the optical assembly and a lower casing part (see Newiger figure 10 and 11 and paragraph 23 regarding lens system and figure 7 that illustrates that the "lens system" altogether includes an overall ;
actively aligning the optical assembly relative to the image sensor with six degrees of freedom in a x, y and z-axis (see Knutsson paragraph 42 regarding alignment of optical assembly according to six degrees of freedom relative to image sensor back plate unit).
applying an adhesive force between the optical assembly and the image sensor to maintain a fixed position of a plurality of lenses of the optical assembly relative to the image sensor (see Knutsson paragraph 41 regarding glue to hold image sensor back plate relative to optical assembly and paragraph 36 regarding overall optical assembly including a lens objective 20 screwed into lens holder 54 and fixed by glue so that overall, the adhesive force applied between the optical assembly and image sensor does maintain a fixed position of the lenses relative to the sensor).
the adhesive force comprising an adhesive joint between an upper axial surface of the lower casing part and an axial surface of the upper casing part (see Newiger figure 10 and 11 and paragraph 23 regarding lens system and figure 7 that illustrates that the "lens system" altogether includes an overall encasing of the plurality of lenses illustrated in figure 10, such that the "lens system" in figure 11 includes an upper casing, and the lens holder in figure 11 is the lower casing part that is analogously aligned to an image sensor just as Knutsson is- figure 11 illustrates that the lens system, including the upper casing, is glued at an axial surface to the lower casing part).
One would be motivated to combine these teachings in order to provide teachings for the internal constructions of cameras (see Newiger paragraph 5). 
Regarding claim 14, the combination of Knutsson and Newiger teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
Furthermore, the combination of Knutsson and Newiger teaches wherein after application of an adhesive for forming the adhesive joint, and before curing of the adhesive, the upper casing part and the lower casing part are movable relative to one another in six degrees of freedom in a x, y and z-axis (see Newiger figure 10 and 11 and paragraph 23 regarding lens system and figure 7 that illustrates that the "lens system" altogether includes an overall encasing of the plurality of lenses illustrated in figure 10, such that the "lens system" in figure 11 includes an upper casing, and the lens holder in figure 11 is the lower casing part that is analogously aligned to an image sensor just as Knutsson is- figure 11 illustrates that the lens system, including the upper casing, is glued at an axial surface to the lower casing part and it is apparent from figure 11 that before the adhesive cures, the upper and lower casing would be movable relative to one another in six degrees of freedom).
One would be motivated to combine these teachings in order to provide teachings for the internal constructions of cameras (see Newiger paragraph 5). 
Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Knutsson et al. (US 20150326756) (hereinafter Knutsson) in view of Newiger (US 20170126938) (hereinafter Newiger), further in view of Rao et al. (US 20190056782) (hereinafter Rao).
Regarding claim 6, the combination of Knutsson and Newiger teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Knutsson and Newiger does not explicitly teach a bandpass filter as needed for the limitations of claim 6. 
wherein the optical assembly comprises a bandpass filter to allow a selected frequency range to pass through to the image sensor (see Rao paragraph 46 regarding IR filter for light hitting camera in an in vehicle mounted camera- this may be combined with the camera system of Knutsson).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Knutsson and Newiger to include the teaching of Rao by incorporating the IR filter of Rao into the optical arrangement of Knutsson. One of ordinary skill would recognize that both Rao and Knutsson are directed to mounted in vehicle camera optical systems, and the teachings of Rao would be directly applicable to Knutsson.
One would be motivated to combine these teachings in order to provide teachings relevant to an in vehicle computing system including an in vehicle mounted camera (see Rao paragraph 4).
Regarding claim 7, the combination of Knutsson, Newiger, and Rao teaches all aforementioned limitations of claim 6, and is analyzed as previously discussed.
Furthermore, the combination of Knutsson, Newiger, and Rao teaches wherein the bandpass filter is an infrared bandpass filter (see Rao paragraph 46 regarding IR filter for light hitting camera in an in vehicle mounted camera- this may be combined with the camera system of Knutsson).  
One would be motivated to combine these teachings in order to provide teachings relevant to an in vehicle computing system including an in vehicle mounted camera (see Rao paragraph 4).
Regarding claim 11, the combination of Knutsson and Newiger teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Knutsson and Newiger does not explicitly teach an instrument cluster as needed for the limitations of claim 11. 
Rao, in a similar field of endeavor, teaches An instrument cluster of a motor vehicle having an imaging device according to claim 1 (see Rao paragraph 49 and figures 5-7 regarding mounting eye tracker camera with instrument cluster- the mounting of the camera of Knutsson may be arranged in this manner in combination with Rao).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Knutsson and Newiger to include the teaching of Rao by incorporating the camera mounting system of Knutsson by the instrument cluster of Rao. One of ordinary skill would recognize that both Rao and Knutsson are directed to mounted in vehicle camera optical systems, and the teachings of Rao would be directly applicable to Knutsson.
One would be motivated to combine these teachings in order to provide teachings relevant to an in vehicle computing system including an in vehicle mounted camera (see Rao paragraph 4).
Regarding claim 12, the combination of Knutsson and Newiger teaches all aforementioned limitations of claim 1, and is analyzed as previously discussed.
However, the combination of Knutsson and Newiger does not explicitly teach mobile communication as needed for the limitations of claim 12. 
Rao, in a similar field of endeavor, teaches A mobile communication device having an imaging device according to claim 1 (see Rao paragraph 14-16 regarding various mobile .  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Knutsson and Newiger to include the teaching of Rao by incorporating the mobile communication methods of Rao into the method of data transfer from camera processor to ECU of Knutsson. One of ordinary skill would recognize that both Rao and Knutsson are directed to mounted in vehicle camera optical systems, and the teachings of Rao would be directly applicable to Knutsson.
One would be motivated to combine these teachings in order to provide teachings relevant to an in vehicle computing system including an in vehicle mounted camera (see Rao paragraph 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483